Case 2:19-cv-00624-RJC Document 48-22 Filed 10/30/19 Page 1 of 2

Serv.

November 30, 2018

 

Joy Peterson, CEO

Bessemer System Federal Credit Union
106 Woodfield Drive

Greenville, PA 16125

Dear Joy:

Fiserv has had the privilege of serving Bessemer System Federal Credit Union since
1982. Our two organizations have had the chance to grow, and mature together. It has
been our pleasure to bring you what we believe is the finest service available in the
credit union movement. We did not achieve this status by ourselves. Credit unions like
yours helped us to improve and enhance our system. We continue to be most
appreciative of the business relationship that has existed between us during this span
of time.

We assure you that Fiserv will assist you in your credit union’s transition to your new
processing system. Shaun Gehman will serve as your primary Fiserv contact regarding
any data files or other information you or your vendor may require. Shaun Gehman may
be reached at (801) 902-8624 or Shaun.Gehman@fiserv.com. Shaun will engage other
Fiserv resources as needed during the deconversion process.

A payment of $80,727.37 is required prior to the creation of data files or deconversion
reports. This payment represents the estimated total deconversion charges for all
Fiserv-provided services as well as an estimate of your final two month's processing
charges, plus one (1) month of access to the Fiserv system post deconversion. Any
funds remaining from these advance payments will be returned to you after the final
reconciliation of all deconversion related charges has occurred. This will normally take
place within 90 days of the final processing day.
Case 2:19-cv-00624-RJC Document 48-22 Filed 10/30/19 Page 2 of 2

Additionally, any special processing requests will be billed at the standard Fiserv-
Charlotte rates. Your credit union is responsible for normal processing costs incurred
through your last processing date as well as all leases on any equipment, the shipping
of such equipment, telecommunication line disengagement expenses, and Fiserv—
Charlotte’s standard charges for resources used in the deconversion process.

We wish you success with your processor. In the future, Fiserv remains willing and

able to serve you if the need and opportunity should arise.

Sincerely,

Ddod Ir. bed

fiserv.

Richard M. Reynolds
Account Executive
